     Case 2:14-cr-00152-RMP      ECF No. 772    filed 10/30/20   PageID.8341 Page 1 of 4



1
                                                                               FILED IN THE

2
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON




3                                                                     Oct 30, 2020
                                                                          SEAN F. MCAVOY, CLERK


4

5                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
6

7     UNITED STATES OF AMERICA,
                                                   NO: 2:14-CR-152-RMP-1
8                               Plaintiff,
                                                   ORDER DENYING SUCCESSIVE
9           v.                                     MOTION TO VACATE, SET ASIDE,
                                                   OR CORRECT SENTENCE UNDER
10    JASON C. YOUKER (1),                         28 U.S.C. § 2255

11                              Defendant.

12

13         BEFORE THE COURT is Defendant Jason Youker’s Successive Motion to

14   Vacate, Set Aside, or Correct Sentence under 28 U.S.C. § 2255, ECF No. 768. The

15   Court has reviewed the motion, has considered the record, and is fully informed.

16                                     BACKGROUND

17         On November 12, 2019, the Court dismissed Youker’s Motion to Vacate, Set

18   Aside, or Correct Sentence by a Person in Federal Custody. ECF Nos. 687 (Section

19   2255 Habeas Petition) and 726 (Order). On June 30, 2020, the Ninth Circuit denied

20   Youker’s request for a certificate of appealability for his habeas petition upon a

21   finding that he had “not shown that ‘jurists of reason would find it debatable whether


     ORDER DENYING SUCCESSIVE MOTION TO VACATE, SET ASIDE, OR
     CORRECT SENTENCE UNDER 28 U.S.C. § 2255 ~ 1
     Case 2:14-cr-00152-RMP       ECF No. 772    filed 10/30/20   PageID.8342 Page 2 of 4



1    the [section 2255 motion] states a valid claim of the denial of a constitutional right

2    and that jurists of reason would find it debatable whether the district court was

3    correct in its procedural ruling.’” See ECF No. 755-1 (quoting Slack v. McDaniel,

4    529 U.S. 473, 484 (2000)).

5          On August 7, 2020, this Court issued an Order Denying Defendant’s Motion to

6    Vacate Judgment Pursuant to Fed. R. Civ. P. 60(b)(6). ECF No. 759. The Court

7    declined to issue a certificate of appealability. ECF No. 766. On October 14, 2020,

8    the Ninth Circuit denied a motion by Youker for a writ of mandamus. ECF No. 770.

9    The Ninth Circuit further ordered that “[n]o further filings will be accepted in this

10   closed case.” Id.

11                                   LEGAL STANDARD

12         A federal prisoner in custody may file a motion under 28 U.S.C. § 2255 to

13   collaterally challenge his sentence on the grounds that it was imposed in violation of

14   the Constitution or laws of the United States, or that the Court lacked jurisdiction to

15   impose the sentence or that the sentence exceeded the maximum authorized by law.

16   28 U.S.C. § 2255. However, the Antiterrorism and Effective Death Penalty Act

17   “imposes significant limitations on the power of federal courts to award relief to

18   prisoners who file ‘second or successive’ habeas petitions.” United States v. Lopez,

19   577 F.3d 1053, 1059 (9th Cir. 2009). “A petitioner is generally limited to one

20   motion under § 2255, and may not bring a ‘second or successive motion’ unless it

21   meets the exacting standards of 28 U.S.C. § 2255(h).” United States v. Washington,


     ORDER DENYING SUCCESSIVE MOTION TO VACATE, SET ASIDE, OR
     CORRECT SENTENCE UNDER 28 U.S.C. § 2255 ~ 2
     Case 2:14-cr-00152-RMP      ECF No. 772     filed 10/30/20   PageID.8343 Page 3 of 4



1    653 F.3d 1057, 1059 (9th Cir. 2011). A motion under Section 2255 is successive if

2    it raises claims that were adjudicated, or could have been adjudicated, on the merits

3    in a previous Section 2255 motion. See McNabb v. Yates, 576 F.3d 1028, 1029 (9th

4    Cir. 2009).

5          Pursuant to 28 U.S.C. § 2255(h),

6          [a] second or successive motion must be certified as provided in section
           2244 by a panel of the appropriate court of appeals to contain—
7          (1) newly discovered evidence that, if proven and viewed in light of the
           evidence as a whole, would be sufficient to establish by clear and
8          convincing evidence that no reasonable factfinder would have found
           the movant guilty of the offense; or (2) a new rule of constitutional law,
9          made retroactive to cases on collateral review by the Supreme Court,
           that was previously unavailable.
10
           The statutory reference to 28 U.S.C. § 2244 refers to the requirement that
11
     “[b]efore a second or successive application permitted by this section is filed in the
12
     district court, the applicant shall move in the appropriate court of appeals for an
13
     order authorizing the district court to consider the application.” 28 U.S.C. §
14
     2244(b)(3)(A).
15
                                          DISCUSSION
16
           This Court already has resolved a Section 2255 motion and a Rule 60(b)(6)
17
     motion from Defendant. ECF Nos. 726 and 759. Defendant does not demonstrate
18
     that the Ninth Circuit has authorized a successive Section 2255 motion. Lacking that
19
     authorization from the appellate court, a district court “lacks jurisdiction to consider
20
     the second or successive application.” Lopez, 577 F.3d at 1061. This Court may not,
21


     ORDER DENYING SUCCESSIVE MOTION TO VACATE, SET ASIDE, OR
     CORRECT SENTENCE UNDER 28 U.S.C. § 2255 ~ 3
     Case 2:14-cr-00152-RMP      ECF No. 772    filed 10/30/20   PageID.8344 Page 4 of 4



1    and will not, consider a successive Section 2255 motion from Defendant until

2    presented with a certificate from the Ninth Circuit authorizing this Court to do so.

3    See Alaimalo v. United States, 645 F.3d 1042, 1054 (9th Cir. 2011) (citing 28 U.S.C.

4    § 2255(h)).

5          Accordingly, IT IS HEREBY ORDERED:

6          1. Defendant’s Successive Motion to Vacate, Set Aside, or Correct Sentence

7             Under 28 U.S.C. § 2255, ECF No. 768, is DENIED, and this Section 2255

8             matter is DISMISSED for lack of subject matter jurisdiction.

9             Defendant’s Section 2255 matter is now CLOSED.

10         2. To the extent that 28 U.S.C. § 2253(c)(1)(A) applies here, where the Court

11            does not reach the claims raised by Defendant in his successive Section

12            2255 motion, the Court declines to issue a certificate of appealability

13            because the Court does not find an open question as to whether “jurists of

14            reason would find it debatable whether the district court was correct in its

15            procedural ruling.” See Slack, 529 U.S. at 478.

16         IT IS SO ORDERED. The District Court Clerk is directed to enter this

17   Order and provide copies to Defendant and counsel.

18         DATED October 30, 2020.

19
                                                s/ Rosanna Malouf Peterson
20                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
21


     ORDER DENYING SUCCESSIVE MOTION TO VACATE, SET ASIDE, OR
     CORRECT SENTENCE UNDER 28 U.S.C. § 2255 ~ 4
